SMD Letter on TANF - 12/04/2000

December 4, 2000
Dear State Medicaid Director:
During the course of our review of State Medicaid programs nationwide, we identified several
areas where State Medicaid and Temporary Assistance to Needy Families eligibility and enrollment
processes presented barriers to applicants and recipients or resulted in erroneous Medicaid denials
and terminations. One area that we have identified is cases that are terminated when families move
from one county to another county within their State of residence.
We have learned that, in some States, counties terminate Medicaid when a family moves from
one county to another within the State and require the family to reapply in the new county of
residence. These terminations are not permitted under Federal law. Section 1902(a)(1) of the
Social Security Act requires that a State plan for Medicaid must provide that it shall be in effect
in all political subdivisions of the State. This means that, in the absence of a Section 1115 waiver,
the State plan must be in effect statewide and all counties within the State must comply with the
State plan provisions.
In a county-administered Medicaid program, when a family moves within the State, the State and
the counties are responsible for transferring the case record from the old county of residence to the
new county of residence so that Medicaid can continue without interruption. The State cannot
require the family to reapply for Medicaid or comply with a Medicaid redetermination solely
based upon a move to a new county.
We recognize that often a move connotes a change in circumstances, for example, a parent obtains
a new job, and the county may need to reevaluate eligibility in light of these changes. If there is a
basis for conducting a redetermination due to changed circumstances (beyond just a move to a new
county) that might affect eligibility, the county must first perform an ex parte redetermination to
determine whether Medicaid eligibility continues. If the State does not have sufficient information
based on the ex parte review it must request information from the family that is directly related to
the changed circumstances. If a family does not comply with the request after a reasonable amount
of time, Medicaid can be terminated since the family has a responsibility to cooperate during a
redetermination.
We request that you review your official policies and procedures regarding Medicaid denials and
terminations and redeterminations to ensure compliance with Federal requirements at 42 CFR
435.916 and 435.930. Also, since it is possible that counties may be terminating Medicaid when
families move
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd012400.asp (1 of 2)4/11/2006 4:18:13 PM SMD Letter on TANF - 12/04/2000

within the State even though your State's official policies and procedures comply with
Federal requirements, we are requesting that you review your counties' actions to verify
that:

no county in your State terminates Medicaid when families move out of that county to
another county within the State;
no county requires families who move within your State to reapply for Medicaid in their new
county of residence;
when families move, counties transfer case records in a timely manner and Medicaid is
continued uninterrupted; and,
all written policies and procedures comply with Federal requirements for redetermining
Medicaid eligibility.
If you find that your State is not in compliance with these Federal rules, please contact your HCFA
regional office immediately to establish a plan for coming into compliance within the next 90 days.
Your regional office can also answer any questions you may have. Thank you for your attention to
this matter as part of our ongoing partnership to ensure that eligible individuals and families receive
the Medicaid services to which they are entitled.
Sincerely,
/s/
Timothy W.
Westmoreland
Director
cc: HCFA Regional Administrators HCFA Associate Regional Administrators for Medicaid and
State Operations Lee Partridge, Director, Health Policy Unit - American Public Human Services
Association Joy Wilson, Director, Health Committee - National Conference of State Legislatures
Matt Salo, Director of Health Legislation - National Governors' Association Brent Ewig,
Association of State and Territorial Health Officials
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd012400.asp (2 of 2)4/11/2006 4:18:13 PM

